        Case 1:13-cv-00569-CRC Document 222 Filed 12/28/18 Page 1 of 11



                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


NICKOYA HOYTE, et al.

Plaintiffs,

          v.                                          Civil Action No: 13-569 (CRC)

GOVERNMENT OF THE DISTRICT OF
COLUMBIA,

Defendant.

                                      Plaintiffs’ Final Exhibit List


Exhibit #        Exhibit Name

                 Handling and Accounting for Seized and Forfeited Property (3/3/04)
200              [MPD General Order 601.03]

201              Automobile Searches and Inventories (5/26/72) [MPD General Order
                 602.1] - MPD General Order explaining searches of vehicles and
                 classification of vehicles according to MPD classification scheme

202              Dorian Urquhart Affidavit (5/18/13)

                 Urquhart documents: documents District provided to Mr. Urquhart in
203              discovery including PD 81

204              Urquhart depo. excerpt

205              Strickland Affidavit submitted in support of Claim 5 explaining District
                 provided notice – including but not limited to administrative forfeiture
                 notices – in at most 57% of seizures (2/2/07)

206              Urquhart screen shot – District’s Exhibit B with Plaintiffs’ annotations in
                 red - illustrating that the “event type” field is not the “classification field”


207              blank EvidenceOnQue screen shot from Carter depo identifying
                 District’s Exhibit B/ Ps. Ex. # 206 as a screen shot from
                 EvidenceOnQue property database

208              Reserved

                                                  Page 1

      Plaintiffs’ list of exhibits for summary judgment motions per Minute Order docketed 12/22/2018
        Case 1:13-cv-00569-CRC Document 222 Filed 12/28/18 Page 2 of 11



                 Recording, Handling and Disposition of Property... (4/30/92) [MPD
209              General Order 601.1] - MPD General Orders obligating seizing or
                 “recovering” officers to classify property and explaining the MPD
                 classification system

                 Attached to end of MPD General Order 601.1 is Special Order SO-03-
                 04 indicating seizure of vehicles for gun offenses lies within discretion of
                 MPD

                 Recording, Handling and Disposition of Property... (Rev. 4/30/12)
                 [MPD General Order 601.1] revised version

                 pages 16 and 16a were revised April 30, 2012; page 22-23 revised
                 September 12, 2011; p. 26, 28 revised July 10, 2012; p. 27, revised July
209A             9, 2013;

210              Rose depo. excerpt

211              The Giovannelli Decl. is an affidavit signed under penalty of perjury by
                 AUSA John Giovannelli explaining the U.S. Attorney’s policies and
                 practices regarding property seized by the MPD as evidence, and
                 attached is Attorney Llewellyn’s affidavit authenticating the AUSA
                 Giovannelli Affidavit.

212              Reserved

                 Person documents: documents District provided to Ms. Person in
213              discovery including PD 81 [duplicate of Ex. # 229A]

                 Muslimah Taylor PD 81 submitted by District in Jenkins case. [15-6]
214
                 Part I “Description of Property” on the PD 81 form relating to Ms.
                 Taylor’s Tahoe has been removed so the initial MPD classification of
                 the vehicle (Part I.E.) is not visible. This exhibit was omitted from
                 Plaintiffs’ previous filings but it is on the Jenkins’ docket at [15-6] as
                 District’s Ex. D. Naegele v. Albers, 110 F. Supp. 3d 126, 131 (D.D.C.
                 2015)(Court may take judicial notice of its own docket).

                 Takia Jenkins PD 81 - this is the PD 81 for Ms. Jenkins the District
214A             submitted in the Hoyte case.

215              Mendoza Affidavit (7/4/16) by Attorney Maria Mendoza stating never
                 seen vehicles or currency offered in evidence in Superior Court
                 proceedings

                 Jolles Affidavit (6/30/16) by Attorney Jolles stating never seen vehicles or
216              currency offered in evidence in Superior Court proceedings

                                                 Page 2

      Plaintiffs’ list of exhibits for summary judgment motions per Minute Order docketed 12/22/2018
        Case 1:13-cv-00569-CRC Document 222 Filed 12/28/18 Page 3 of 11



                 Bruckheim Affidavit (7/5/16) by Attorney Bruckheim stating never seen
217              vehicles or currency offered in evidence in Superior Court proceedings

                 AG Nathan Written Testimony - AG Nathan’s written summary of
218              testimony before D.C. Council

                 AG Nathan Oral Testimony – This exhibit is a single page with a link to
                 AG Nathan’s oral testimony before D.C. Council testimony on the D.C.
                 Council’s website. A video jpeg file is provided to Court with the bound
219              exhibits and a copy of the jpeg file was served on the District.



220              Notice of filing of Ps. Ex. # 220, Vehicle Spreadsheet, an Excel
                 spreadsheet, which is provided to Chambers on a thumb drive, and
                 which has been served on the District. The data in the Vehicle
                 Spreadsheet is explained in Mr. Borden’s affidavit, Ps. Ex. # 281, pgs. 2-
                 3.

                 Since excel spreadsheets cannot be fled on the docket Plaintiffs file
                 written notices for excel spreadsheet exhibits and provide copies on a
                 thumb drive to Chambers and serve a copy on the District.



                 Collection of Physical Evidence [MPD General Order 304.8] outlining
                 policies for collection of evidence including processing vehicles for
221              evidence in them

                 Crime Scene Response and Evidence Collection (2/27/18) [MPD
221A             General Order 304.08] updated version

                 Faulkner Original Expert Report regarding fair market daily rental rates
222              for vehicles (2/26/18)

222A             Summary Rate Spreadsheet (Attachment A Faulkner Original Expert
                 Report) Attachment A – summary of daily fair market rental rate per
                 year per category of vehicle

                 Attachment B to Faulkner Original Expert Report – Attachment B
222B             shows the daily fair market rental rate Ms. Faulkner applied to each
                 vehicle on the spreadsheet of vehicles exported from EvidenceOnQue;
                 pdf version of spreadsheet filed on docket



223
                 Faulkner Supplemental Expert Report regarding fair market daily rental
                                                 Page 3

      Plaintiffs’ list of exhibits for summary judgment motions per Minute Order docketed 12/22/2018
        Case 1:13-cv-00569-CRC Document 222 Filed 12/28/18 Page 4 of 11



                 rates for vehicles

        223A Attachment A - Excel spreadsheet showing comparisons between the
             rates for the three DC Area Airports vs Nextcar rates by year, with
             graphs



        223B     Attachment B - Excel spreadsheet showing the DC Area Airport rates
                 broken out by airport by Blended, Premium, and Economy brands for
                 the same generic sedan.

        223C     Attachment C - Excel spreadsheet: Columns A through F of Attachment
                 C are fields from EvidenceOnQue showing make, model, and car body
                 type for each vehicle in EvidenceOnQue, and Ms. Faulkner added the
                 daily fair market rental rate for each car to the spreadsheet in Column
                 G.

             Attachment D is an affidavit [in pdf format filed on the docket] by
        223D Michael Meyers of Rate-Highway Ratelndex (Rate-Highway)
             authenticating and explaining the rate data in Attachments A and B.
             223D is filed separately as Ps. Ex. # 223D.

        223E     Attachment E - Excel is a spreadsheet produced by Mike DeLorenzo
                 showing the daily fair market rental rates – averaged by month – for
                 Corollas and Camrys from Nextcar car rental agency owned by Mike
                 DeLorenzo for the years 2010 to 2015 (with graphs); this is the NextCar
                 rate data in Attachment A.

                 Attachment F is an affidavit [in pdf format filed on the docket] by Mike
        223F     Lorenzo, owner of NextCar car rental agency, authenticating
                 spreadsheets showing NextCar car rental rates for 2010 to 20015 which
                 Ms. Faulkner used in her analysis

224              Committee Report on Bill 20-48, "Civil Forfeiture Amendment Act of
                 2014," amending the District’s civil forfeiture statute, which became
                 effective June 15, 2015

225              Return of Property Order, Delontay Davis (2014 CF2 5034) – order
                 granting Mr. Davis’ motion for return of a vehicle after District released
                 forfeiture hold 5 days after motion filed

226              Rule 41(g) Promulgation Order - Order of Superior Court adopting DC
                 SCR-Crim. Rule 41 pursuant to D.C. Code § 11-946 published in the
                 Daily Washington Law Reporter, 10/9/1990 [based on F.R.Cr.P. 41(g)]



                                                 Page 4

      Plaintiffs’ list of exhibits for summary judgment motions per Minute Order docketed 12/22/2018
        Case 1:13-cv-00569-CRC Document 222 Filed 12/28/18 Page 5 of 11



                 Person Investigative File Report – MPD seized vehicle from Rodney
227              Baggot, Ms. Person’s brother

228              Person original affidavit (5/17/13)

                 Person notice of intent to administratively forfeit property dated
229              4/13/2013

                 Person documents: documents District provided to Ms. Person in
229A             discovery including PD 81 [duplicate of Ex. # 213]

230              Gray depo. excerpt

231              Hoyte depo errata sheet

                 Hoyte depo excerpt [this exhibit is incorrectly referenced as Ps. Ex. #
232              282 in Plaintiffs’ Motion for Partial Summary Judgment, p. 56]

233              Ms. Hoyte’s “April 2017Affidavit of Nickoya Hoyte” explaining when
                 she received notice about the seizure and judicial forfeiture of her
                 money

234              Reserved

235              Lt. Gray’s Second Supplemental Decl. stating number of vehicles seized
                 and released to innocent owners from 1/1/2010 to 6/29/2012 – originally
                 filed in Simms case

                 Notice of filing of Ps. Ex. # 236, Money Spreadsheet, an Excel
236              spreadsheet, which is provided to Chambers on a thumb drive, and
                 which has been served on the District. The data in the Money
                 Spreadsheet is explained in Mr. Borden’s affidavit, Ps. Ex. # 281, p. 4.



237              Thomas Claim 5 summary judgment affidavit [duplicate of Ex. # 238A]

238              Gordon Claim 5 Summary Judgment Affidavit (8/6/18)

238A             Thomas Claim 5 summary judgment affidavit [duplicate of Ex. # 237]

239              Langly original affidavit (11/12/13)

240              Reserved

241              Reserved



                                                 Page 5

      Plaintiffs’ list of exhibits for summary judgment motions per Minute Order docketed 12/22/2018
        Case 1:13-cv-00569-CRC Document 222 Filed 12/28/18 Page 6 of 11



242              D.C. Law 7-162, "District of Columbia Procedures for Forfeiture..."
                 (eliminated Superior Court jurisdiction over property seized for
                 forfeiture determinations pending judicial forfeiture proceedings).




243              Nickoya Hoyte original affidavit (5/20/13)

244              Kelly Hughes original affidavit (2/14/14)

                 Darryl Driver CourtView docket entry - disposition page from
245              CourtView docket showing that Darryl Driver, driver of Mr. May’s car
                 when it was seized by MPD, pled guilty 9/14/2012 in 2012 CMD 8161
                 (disposition page only)

246              Acey original affidavit (2/20/14) [duplicate of Ex. # 275]

247              Gordon original affidavit (11/11/13) [duplicate of Ex. # 271]

248              Langly original affidavit (11/12/13)

249              Lucas original affidavit (8/22/13)

                 Hoyte documents - documents the District provided in discovery for
250              Ms. Hoyte

250A             Hoyte depo excerpt (errata sheet attached)

251              Lucas second Affidavit (2/11/14) [duplicate of Ex. # 268]

                 Holman Emails – emails from AUSA Holman regarding PD 81-C for
252              Mr.. Lorenzo Johnson’s car

253              Littlepage original and only affidavit (8/13/13)

                 Howie Emails - emails from AUSA Howie re PD 81-C for Mr. Lorenzo
254              Johnson’s car

255              Reserved

256
                 Currency Recovered as Evidence Directive, an MPD written directive
                 called a “Teletype” dated 2/1/2013, which instructs MPD officers
                 recovering currency as evidence to photograph the currency, then
                 deposit it, and present a PD 81-C for the money to AUSA at papering;
                 relates to MPD Special Order SO-00-17, Procedures for Handling

                                                 Page 6

      Plaintiffs’ list of exhibits for summary judgment motions per Minute Order docketed 12/22/2018
        Case 1:13-cv-00569-CRC Document 222 Filed 12/28/18 Page 7 of 11



                 Seized Monies, https://go.mpdconline.com/GO/SO-00-17.pdf

                 [duplicate of Ex. 265]

257              May PD 81

258              Taylor Affidavit (1/29/14)

259              Thomas depo. excerpt

260              Reserved

261              Reserved

                 Operation and Management of Criminal Investigations (10/11/87)
262              [MPD General Order 304.1] (classifying crimes)

                 Brown documents - discovery documents provided by District for Ms.
263              Brown

264              Hughes PD 81

                 Currency Recovered as Evidence Directive, an MPD written directive
                 called a “Teletype” dated 2/1/2013, which instructs MPD officers
                 recovering currency as evidence to photograph the currency, then
265              deposit it, and present a PD 81-C for the money to AUSA at papering;
                 relates to MPD Special Order SO-00-17, Procedures for Handling
                 Seized Monies, https://go.mpdconline.com/GO/SO-00-17.pdf

                 [duplicate of Ex. # 256]




                 Notice of filing of Ps. Ex. # 266, No-papered Spreadsheet, an Excel
266              spreadsheet, which is provided to Chambers on a thumb drive, and
                 which has been served on the District. The data in the No-papered
                 Spreadsheet is explained in Mr. Borden’s affidavit, Ps. Ex. # 281, p. 5.



                 Deposits with the D.C. Treasurer (2/26/04) [MPD General Order
267              404.01] directing MPD officers to deposit currency same day

268              Lucas second affidavit (2/11/14) [duplicate of Ex. # 251]

269              Thomas original affidavit (8/13/13)

                                                 Page 7

      Plaintiffs’ list of exhibits for summary judgment motions per Minute Order docketed 12/22/2018
        Case 1:13-cv-00569-CRC Document 222 Filed 12/28/18 Page 8 of 11



270              Littlepage first and only affidavit dated 8/13/13 [duplicate of Ex. # 253]

271              Gordon original affidavit (11/11/13) [duplicate of Ex. # 247]

272              Reserved

273              Reserved

                 Lucas Memo OAG Civil Enforcement Section Declination of Forfeiture
                 Request - memo from Stephan LaTour, Chief OAG Civil Enforcement
                 Section, declining to forfeit Mr. Lucas’s money because simple
274              possession of controlled substance not forfeitable offense

275              Acey original affidavit (2/20/14) [duplicate of Ex. # 246]

276              Plaintiffs’ objections to District’s SMFs and Plaintiffs’ Counter-statement
                 of SMFs

                 - statements in the left column are the District’s SMF, and Plaintiffs’
                 explanations for why the objections are invalid and do not create
                 genuine disputes are in the right column; Plaintiffs’ counter-statement of
                 SMFs also in right column

                 Acey depo. excerpt
276A
                 This exhibit is incorrectly referred to as Ps. Ex. # 276 in Plaintiffs’
                 papers.

277              Reserved

                 Gordon - Notice of Intent to Administratively Forfeit the Following
278              Property, dated March 5, 2013

                 Gordon and Langly joint PD 81 – this is a single PD 81 recording
279              seizures of money from both Mr. Gordon and Ms. Langly [the MPD
                 used a single PD 81 to record the seizures of money from Mr. Gordon
                 and Ms. Langly]

                 Langly depo. excerpt [filed as 204-8]

                 The exhibit number 279 was assigned to two different exhibits, namely,
279              the Gordon/ Langly joint PD 81 and the Langly depo. excerpt.

                 Borden Affidavit explaining how his team created spreadsheets that are
280              subsets of the EvidenceOnQue Data data export spreadsheet

281              Faulkner affidavit authenticating her reports. The ECF numbers
                 referenced in the affidavit have been superseded because the exhibits

                                                 Page 8

      Plaintiffs’ list of exhibits for summary judgment motions per Minute Order docketed 12/22/2018
          Case 1:13-cv-00569-CRC Document 222 Filed 12/28/18 Page 9 of 11



                  have been refiled per the Court’s Order and thus assigned new ECF
                  docket numbers.

                  Bennett Bordon Affidavit summary of voluminous data on Column
282               header names.

[282]             Ms. Hoyte’s depo. excerpt: referenced in Plaintiffs’ Motion for Partial
                  Summary Judgment as Ps. Ex. # 282 on p. 56) – this exhibit is actually
                  labeled as Ps. Ex. # 232


283-288           Reserved/ deleted

289               Plaintiffs’ objections to Jerrell Carter Affidavit (Defendant’s Ex. NN):
                  chart showing Mr. Carter ’s statements in the left column and Plaintiffs’
                  explanations for why the objections are invalid and do not create genuine
                  disputes in the right column.

289A              Gordon documents - documents the District provided in discovery for
                  Mr. Littlepage

290               Reserved

291               Mr. Borden summary of voluminous documents submitted in support of
                  Plaintiffs’ Opposition/ Reply.

292               Vance - Order on Rule 41(g) motion for return of Ms. Muslimah
                  Taylor’s vehicle issued by Superior Court judicial officer in his criminal
                  case.

293               Notice of Revised vehicle spreadsheet - an Excel spreadsheet showing a
                  revised list of vehicles seized for forfeiture (originally filed as Ps. Ex. #
                  220) to which has been added (1) the fair market value of the vehicle as
                  calculated by the Property Clerk; and (2) the state in which the vehicle
                  was registered, if that data was in the EvidenceOnQue data.

294               Reserved

295               Hughes documents - discovery documents District provided for Ms.
                  Hughes

295A              Hughes depo. excerpt

296               Gordon depo excerpt

                  [pages 55 and 57 are cited in the SMF but are omitted from the depo
                  excerpt]

                                                  Page 9

       Plaintiffs’ list of exhibits for summary judgment motions per Minute Order docketed 12/22/2018
        Case 1:13-cv-00569-CRC Document 222 Filed 12/28/18 Page 10 of 11



                  Referred to as Ps. Ex. # 273 in SMF # 94, p. 18.

                  This exhibit number – Ps. Ex. # 296 - is assigned to two different
                  exhibits.

296A              pages 55 and 57 of Gordon depo excerpt

296               Gordon - discovery documents District provided for Mr. Gordon.

                  This exhibit is also referred to in the Plaintiff’s papers as Ex. # 279.

297               Gordon PD 81-C from U.S. Attorney

298               IRS publication 15-B showing 2018 annual lease values (“ALVs”)

299               Mr. Littlepage Gerstein

300               Littlepage PD 81s

301               May documents – documents District provided Mr. May in discovery

302               Person depo excerpt

303               Reserved

304               Reserved

305               Person summary judgment bankruptcy affidavit explaining why she did
                  not include this lawsuit on her list of asset in her bankruptcy case

306               Littlepage – documents District provided in discovery for Mr. Littlepage

307               Ms.Hoyte's response to District's Interrogatory #4, describing her trip to
                  Property Clerk to see about her car

308               Hoyte property release card authorizing release of her vehicle prepared
                  by MPD [duplicate of Ex. # 327]

309               Hoyte PD 81-C from the OAG releasing forfeiture hold on Ms. Hoyte’s
                  money

310               May application for waiver/ reduction of bond

311               May depo. excerpt

312               Carter II (2017) 30(b)(6) depo. excerpt – excerpt from Mr. Carter’s
                  second 30(b)(6) deposition taken in 2017t


                                                  Page 10

       Plaintiffs’ list of exhibits for summary judgment motions per Minute Order docketed 12/22/2018
        Case 1:13-cv-00569-CRC Document 222 Filed 12/28/18 Page 11 of 11



313               Carter I (2016) 30(b)(6) – excerpt from Mr. Carter’s first 30(b)(6)
                  deposition taken in 2016

314               Gray depo excerpt [attached as an exhibit to the deposition excerpt is Lt.
                  Gray’s Supplemental Decl. originally filed in the Simms case]

315               Lucas depo. excerpt

315A              Thomas “ownership affidavit” explaining how his money was found
                  under his mattress in the room he shared with his sister

316               Rose depo. excerpt

317               Thomas depo. excerpt

318               Urquhart depo. excerpt

325               Plaintiffs’ Opposition to Defendant’s Statement of Material Facts and
                  Counterstatement of Undisputed Material Facts

326               Brown discovery documents - annotated in red by Plaintiffs

327               Hoyte property release card authorizing release of Ms. Hoyte’s vehicle
                  prepared by MPD [duplicate of Ex. # 308]

328               Kimberly Brown affidavit

329               Ishebekka Beckford affidavit

330               Nickoya Hoyte affidavit

331               Kelly Hughes affidavit

332               Shanita Washington affidavit

333               Tanisha Williams affidavit

334               Frederick Simms affidavit

335               Nelly Moreia affidavit

336               Keith Chung affidavit

337               Sharlene Powell affidavit




                                                  Page 11

       Plaintiffs’ list of exhibits for summary judgment motions per Minute Order docketed 12/22/2018
